--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of March
10, 2015, by and between MARTIN A. DIETRICH (“Executive”) and NBT BANCORP INC.,
a Delaware corporation having its principal office in Norwich, New York
(“NBTB”).
 
W I T N E S S E T H :
 
WHEREAS, Executive currently serves as the President and Chief Executive Officer
of NBTB and NBT Bank, National Association, a national banking association which
is a wholly-owned subsidiary of NBTB (“NBT Bank”) (together with NBTB, the
“Company”);
 
WHEREAS, Executive and NBTB have previously entered into an Employment
Agreement, dated January 1, 2005, as amended and restated as of November 5, 2009
(the “Previous Employment Agreement”), and a Change in Control Agreement, dated
as of November 5, 2009, as amended June 4, 2010 and January 24, 2013  (the
“Change in Control Agreement”);
 
WHEREAS, the Company desires (i) to secure the continued employment of
Executive, subject to the provisions of this Agreement and (ii) to update, to
consolidate into one agreement, and to supersede the terms and conditions of the
Previous Employment Agreement and the Change in Control Agreement; and
 
WHEREAS, Executive desires to enter into the Agreement for such periods and upon
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, intending to be legally bound, the parties
agree as follows:
 
1.             Employment; Responsibilities and Duties.
 
(a)                  NBTB hereby agrees to employ Executive and to cause NBT
Bank and any successor organization to NBT Bank to employ Executive, and
Executive hereby agrees to serve as President and Chief Executive Officer of
NBTB and NBT Bank, and of any successor organization to NBTB or NBT Bank, as
applicable, during the Term of Employment (as defined in Section 2 below). 
During the Term of Employment, Executive shall perform all duties and shall have
the responsibilities and authority as set forth in the bylaws of NBTB or NBT
Bank, as applicable, or as may otherwise be determined and assigned to him by
NBTB or NBT Bank.  During the Term of Employment, Executive shall report
directly to the Chairman of the Board of Directors of NBTB (the “Board”).
 
(b)                 Executive shall devote his full working time and best
efforts to the performance of his responsibilities and duties hereunder.  During
the Term of Employment, Executive shall not, without the prior written consent
of the Chairman of the Board, render services in any capacity, whether as an
employee, independent contractor, or otherwise, whether or not compensated, to
any person or entity other than the Company or its affiliates; provided, that
Executive may, where involvement in such activities does not, as reasonably
determined by the Board, individually or in the aggregate significantly
interfere with the performance of his duties or violate the provisions of
Section 4 hereof, (i) render services to charitable organizations, (ii) manage
his personal investments in compliance with any Company limits or policies, and
(iii) with the prior permission of the Chairman of the Board, hold such other
directorships or part-time academic appointments or have such other business
affiliations as would otherwise be prohibited under this Section 1.
 

--------------------------------------------------------------------------------

2.             Term of Employment.
 
(a)                  The term of this Agreement (the “Term of Employment”) shall
be the period commencing on the date of this Agreement (the “Commencement Date”)
and continuing until the “Termination Date,” which, subject to Section 2(b)
hereof, shall mean the earliest to occur of:
 
(i)                 March 10, 2018; provided, however, that on March 10, 2016
and on each March 10 thereafter (each, a “Renewal Date”), the remaining Term of
Employment shall automatically be extended by one additional year (to a total of
three (3) years) unless either the Company or Executive provides written notice
to the other party of non-renewal at least ninety (90) days prior to the
applicable Renewal Date;
 
(ii)                the death of Executive;
 
(iii)              Executive’s inability to engage in any substantial gainful
activity, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months (“Disability”);
 
(iv)        the discharge of Executive by NBTB or NBT Bank for “Cause,” which
shall mean the termination of Executive’s employment on account of: (a) any
willful or gross misconduct by Executive with respect to the business and
affairs of NBTB or NBT Bank, or with respect to any of their affiliates, for
which Executive is assigned material responsibilities or duties; (b) the
conviction of Executive of a felony (after the earlier of (I) the expiration of
any applicable appeal period without perfection of an appeal by Executive or
(II) the denial of any appeal as to which no further appeal or review is
available to Executive), whether or not committed in the course of his
employment with NBTB and NBT Bank; (c) Executive’s willful neglect, failure, or
refusal to carry out his duties hereunder in a reasonable manner (other than any
such failure resulting from Disability or death or from termination by Executive
for Good Reason, as hereinafter defined); or (d) the breach by Executive of any
representation or warranty in Section 4 hereof or of any provision of this
Agreement which breach is material and adverse to NBTB, NBT Bank, or any of
their affiliates for which Executive is assigned material responsibilities or
duties; provided, however, in each case, the Company shall provide prior written
notice to Executive that specifically identifies the event which NBTB or NBT
Bank believes constitutes Cause hereunder, and to the extent applicable,
Executive shall have sixty (60) days from receiving such notice to cure;
 
- 2 -

--------------------------------------------------------------------------------

(v)               Executive’s resignation from his positions as President and
Chief Executive Officer of NBTB and NBT Bank other than for Good Reason (as
hereinafter defined);
 
(vi)              the termination of Executive’s employment by NBTB or NBT Bank
“without Cause,” which shall mean Executive’s termination of employment for any
reason other than those set forth in Subsections (i)-(v) of this Section 2(a),
at any time, upon the thirtieth (30th) day following notice to Executive;
provided, further, for the avoidance of doubt, that the Company’s providing
notice of non-renewal of the Agreement in accordance with Section 2(a)(i) shall
not constitute a termination of Executive’s employment without Cause and shall
not give rise to any severance benefits hereunder, other than as provided in
Section 6(a); or
 
(vii)            Executive’s resignation for Good Reason.  “Good Reason” shall
mean, without Executive’s express written consent, reassignment of Executive to
a material reduction in duties, responsibilities, or position other than for
Cause, a material decrease in the amount or level of Executive’s Base Salary or
benefits from the amount or level established in Section 3 hereof, or requiring
Executive to be based anywhere other than where Executive’s office is located
upon the date of this Agreement, except for required travel on the Company's
business to an extent substantially consistent with the business travel
obligations which Executive undertook on behalf of the Company as of the date of
this Agreement.  Notwithstanding the foregoing, if there exists (without regard
to this sentence) an event or condition that constitutes Good Reason, NBTB shall
have thirty (30) days from the date on which Executive gives the written notice
thereof to cure such event or condition (such notice to be given by Executive
within ninety (90) days from the date the event or condition first occurs) and,
if NBTB does so cure, such event or condition shall cease to constitute Good
Reason thirty (30) days after the end of the cure period.
 
(b)                  Notwithstanding anything to the contrary in Section 2(a)
hereof, in the event a tender offer or exchange offer is made by a Person
(including any individual, corporation, partnership, group, association, or
other “person,” as such term is used in Section 14(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”), other than the Company or any employee benefit
plan(s) sponsored by the Company) for more than thirty percent (30%) of the
combined voting power of the Company’s outstanding securities ordinarily having
the right to vote at elections of directors (“Voting Securities”), including
shares of common stock, no par value, of the Company (the “Company Shares”),
Executive agrees that he will not leave the employ of the Company (other than as
a result of Disability) and will render services to the Company in the capacity
in which he then serves until such tender offer or exchange offer has been
abandoned or terminated or a Change in Control of the Company has occurred as a
result of such tender offer or exchange offer.  If, during the period Executive
is obligated to continue in the employ of the Company pursuant to this Section
2(b), the Company terminates Executive’s employment without Cause or Executive
provides written notice of his decision to terminate his employment for Good
Reason, Executive’s obligations under this Section 2(b) shall thereupon
terminate, and Executive will be entitled to payments provided under Section
6(b).
 
(c)                  A Termination Date shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and, for
purposes of any such provision of this Agreement, any references to a
“termination,” “termination of employment,” or like terms shall mean a
“separation from service.”
 
- 3 -

--------------------------------------------------------------------------------

3.             Compensation.  For the services to be performed by Executive for
the Company and its affiliates under this Agreement, Executive shall be
compensated in the following manner:
 
(a)            Base Salary.  During the Term of Employment:
 
(i)                  The Company shall pay Executive a salary, which on an
annual basis shall be seven hundred seventy five thousand dollars ($775,000)
(“Base Salary”), subject to annual adjustments based on recommendations from the
NBTB Compensation and Benefits Committee and in line with compensation for
comparable positions in companies of similar size and structure, but in no case
less than seven hundred seventy five thousand dollars ($775,000).  The Base
Salary shall be payable in accordance with the normal payroll practices of the
Company, with respect to executive personnel as presently in effect or as they
may be modified by the Company from time to time.
 
(ii)                Executive shall be eligible to be considered for performance
bonuses commensurate with Executive’s title and salary grade in accordance with
the compensation policies of the Company with respect to executive personnel in
effect as of the Commencement Date or as they may be modified by the Company
from time to time.
 
(b)           Employee Benefit Plans or Arrangements.  During the Term of
Employment, Executive shall be entitled to participate in all employee benefit
plans of the Company, as presently in effect as of the Commencement Date or as
they may be modified by the Company from time to time, under such terms as may
be applicable to officers of Executive’s rank employed by NBTB, NTB Bank, or
their affiliates, including, without limitation, plans providing retirement
benefits, stock options, restricted stock, or stock units, medical insurance,
life insurance, disability insurance, long term care insurance, and accidental
death or dismemberment insurance, provided that there be no duplication of such
benefits as are provided under any other provision of this Agreement.
 
(c)            Equity Awards.  Executive shall be eligible for awards, as
determined by and in the sole discretion of the Board, under NBTB’s Omnibus
Incentive Plan, or any successor thereto, as applicable to officers of
Executive’s rank.
 
(d)           Vacation and Sick Leave.  During the Term of Employment, Executive
shall be entitled to paid annual vacation periods and sick leave in accordance
with the policies of the Company applicable to officers of Executive’s rank
employed by NBTB, NBT Bank, or their affiliates, as in effect as of the
Commencement Date or as may be modified by the Company from time to time, but in
no event shall Executive be entitled to less than six (6) weeks of paid vacation
per year.
 
- 4 -

--------------------------------------------------------------------------------

 (e)           Automobile.   During the Term of Employment, Executive shall be
entitled to the use of an automobile owned by NBTB, NBT Bank, or any of their
affiliates, the make, model, and year of which automobile shall be appropriate
to an officer of Executive’s rank and which shall be replaced every two (2)
years (or earlier if accumulated mileage exceeds fifty thousand (50,000)
miles).   Executive shall be responsible for all expenses of ownership and use
of any such automobile, subject to reimbursement of expenses for business use in
accordance with Section 3(g).
 
(f)            Withholding.  All compensation to be paid to Executive hereunder
shall be subject to applicable federal, state, and local taxes and all other
required withholdings.  Executive hereby acknowledges and agrees that he is
responsible for all taxes in connection with any benefits, fringe benefits, or
perquisites provided under this Agreement, and he is not entitled to a Gross Up,
except as defined and specifically provided under Sections 6(b) or 6(c) of this
Agreement.
 
(g)          Expenses.  During the Term of Employment, Executive shall be
reimbursed for reasonable travel and other expenses incurred or paid by
Executive in connection with the performance of his services under this
Agreement, upon presentation of expense statements or vouchers or such other
supporting information as may from time to time be requested by the Company, in
accordance with such policies of the Company as are in effect as of the
Commencement Date and as may be modified by the Company from time to time, under
such terms as may be applicable to officers of Executive’s rank employed by
NBTB, NBT Bank, or their affiliates.  All expenses or other reimbursements under
this Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive
(provided that if any such reimbursements constitute taxable income to
Executive, such reimbursements shall be paid no later than March 15th of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred), and no such reimbursement of expenses eligible for reimbursement
in any taxable year shall in any way affect the expenses eligible for
reimbursement in any other taxable year.
 
4. Confidential Business Information; Non-Competition; Non-Solicitation.
 
(a)  Executive acknowledges that certain business methods, creative techniques,
and technical data of the Company and any of its affiliates and the like are
deemed by the Company to be and are in fact confidential business information of
the Company or its affiliates or are entrusted to third parties. Such
confidential information includes, but is not limited to, procedures, methods,
sales relationships developed while in the service of the Company or its
affiliates, knowledge of customers and their requirements, marketing plans,
marketing information, studies, forecasts, and surveys, competitive analyses,
mailing and marketing lists, new business proposals, lists of vendors,
consultants, and other persons who render service or provide material to the
Company or its affiliates, and compositions, ideas, plans, and methods belonging
to or related to the affairs of the Company or its affiliates (collectively,
“Confidential Information”). In this regard, the Company asserts proprietary
rights in all of its Confidential Information and that of its affiliates, except
for such information as is clearly in the public domain. Notwithstanding the
foregoing, information that would be generally known or available to persons
skilled in Executive’s fields shall be considered to be “clearly in the public
domain” for the purposes of the preceding sentence. Executive acknowledges that
in connection with his employment with the Company, Executive has had or may
have access to such Confidential Information, and he agrees that he will not
disclose or divulge to any third party, except as may be required by his duties
hereunder, by law, regulation, or order of a court or government authority, or
as directed by the Company, nor shall he use to the detriment of the Company or
its affiliates or use in any business or on behalf of any business competitive
with or substantially similar to any business of the Company or its affiliates,
any Confidential Information obtained during the course of his employment by the
Company. In the event that disclosure is required by law, regulation, or order
of a court or government authority, Executive agrees that as soon as practical
and in any event no later than thirty (30) days after receiving notice that
Executive is required to make such disclosure, Executive will provide notice to
the Company of such requirement by law, regulation, or order of a court or
government authority. This Section 4(a) shall not be construed as restricting
Executive from disclosing such information to the employees of the Company or
its affiliates. On or before the Termination Date, Executive shall promptly
deliver to the Company any and all Confidential Information in his possession,
whether tangible, electronic, or intangible in form.
 
- 5 -

--------------------------------------------------------------------------------

(b)           Executive acknowledges that in the course of employment with the
Company, Executive has had and will have access to and gained knowledge of the
trade secrets and other Confidential Information of the Company and its
affiliates; has had and will have substantial relationships with the customers
of the Company and its affiliates; and has performed and will perform services
of special, unique, and extraordinary value to the Company and its affiliates. 
Therefore, Executive agrees that notwithstanding the termination of this
Agreement for any reason, from the Commencement Date until the first (1st)
anniversary of the Termination Date, the Executive shall not, directly or
indirectly, on behalf of himself or any other person or entity, without the
written consent of the Company:
 
(i)                 become an officer, employee, consultant, director, or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, where such position entails
providing services to such company in any city, town, or county in which the
Company or its affiliates has an office, determined as of the Termination Date,
where Executive’s position or service for such business is competitive with or
otherwise similar to any of Executive’s positions or services for the Company or
its affiliates;
 
(ii)                induce or solicit any customer, supplier, or agent of the
Company or its affiliates about whom Executive has gained Confidential
Information or with whom Executive, by virtue of his employment with the
Company, has established a relationship or had frequent contact, to terminate or
curtail an existing business or commercial relationship with the Company or its
affiliates;
 
(iii)              induce or solicit any customer or supplier of the Company or
its affiliates about whom Executive has gained Confidential Information or with
whom Executive, by virtue of his employment with the Company, has established a
relationship or had frequent contact, to provide or purchase goods or services
similar to the goods or services provided by it to or purchased by it from the
Company or its affiliates; provided, however, that the provisions of this clause
(iii) only apply to those persons or entities who are customers or suppliers of
the Company or its affiliates as of the Termination Date or who were customers
of the Company or its affiliates during the one-year period prior to the
Termination Date; or
 
- 6 -

--------------------------------------------------------------------------------

(iv)               olicit, induce, recruit, offer employment to, hire, or take
any other action intended, or that a reasonable person acting in like
circumstances would expect, to have the effect of causing any officer or
employee of NBTB, NBT Bank, or their affiliates, to terminate his or her
employment.
 
(c)                 Executive acknowledges and agrees that irreparable injury
will result to the Company in the event of a breach of any of the provisions of
this Section 4 (the “Designated Provisions”) and that the Company will have no
adequate remedy at law with respect thereto.  Accordingly, in the event of a
material breach of any Designated Provision, and in addition to any other legal
or equitable remedy the Company may have, the Company shall be entitled to the
entry of a preliminary and permanent injunction (including, without limitation,
specific performance) by a court of competent jurisdiction in Chenango County,
New York, or elsewhere, to restrain the violation or breach thereof by
Executive, and Executive submits to the jurisdiction of such court in any such
action.
 
(d)                 It is the desire and intent of the parties that the
provisions of this Section 4 shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought.  Accordingly, if any particular provision of this Section
4 shall be adjudicated to be invalid or unenforceable, such provision shall be
deemed amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made.  In
addition, should any court determine that the provisions of this Section 4 shall
be unenforceable with respect to scope, duration, or geographic area, such court
shall be empowered to substitute, to the extent enforceable, provisions similar
hereto or other provisions so as to provide to the Company, to the fullest
extent permitted by applicable law, the benefits intended by this Section 4.
 
                5.            Life Insurance.   In light of the unusual
abilities and experience of Executive, NBTB (or NBT Bank or their affiliates) in
its discretion may apply for and procure as owner and for its own benefit
insurance on the life of Executive, in such amount and in such form as NBTB may
choose.  NBTB shall make all payments for such insurance and shall receive all
benefits from it.  Executive shall have no interest whatsoever in any such
policy or policies but, at the request of NBTB, shall submit to medical
examinations and supply such information and execute such documents as may
reasonably be required by the insurance company or companies to which NBTB has
applied for insurance.
 
6.             Payments Upon Termination.
 
(a)            Generally.  In the event that the Term of Employment shall be
terminated for any reason, Executive shall, in consideration for Executive’s
covenants pursuant to Section 4 hereof, be entitled to receive, upon the
occurrence of any such event:
 
- 7 -

--------------------------------------------------------------------------------

(i)                  any unpaid Base Salary, payable pursuant to Section 3(a)(i)
hereof, which shall have been earned and accrued as of the Termination Date; and
 
(ii)                 such rights as Executive shall have accrued as of the
Termination Date under the terms of any plans or arrangements in which he
participates pursuant to Section 3 hereof, any right to reimbursement for
expenses accrued as of the Termination Date pursuant to Section 3(g) hereof, and
the right to receive the cash equivalent of paid annual leave accrued but unpaid
as of the Termination Date pursuant to Section 3(d) hereof.
 
(b)            Termination without Cause or Resignation for Good Reason. 
Subject to Sections 6(c) and 6(d) of this Agreement, in the event that the Term
of Employment shall be terminated for the reason set forth in Section 2(a)(vi)
(termination without Cause) or Section 2(a)(vii) (resignation for Good Reason)
of this Agreement, Executive shall be entitled to receive, in addition to the
amounts and rights set forth in Section 6(a) hereof, a lump sum payment equal to
Executive’s Base Salary, payable at the rate established pursuant to Section
3(a)(i) hereof, for a period commencing on the day immediately following the
Termination Date and ending upon and including the third (3rd) anniversary of
the Termination Date.
 
(c)            Change in Control.
 
(i)                 Subject to Section 6(d) hereof, in the event that the Term
of Employment shall be terminated for the reason set forth in Section 2(a)(vi)
(termination without Cause) or Section 2(a)(vii) (resignation for Good Reason)
hereof within twenty-four (24) months of a Change in Control (it being
recognized that more than one such event may occur, in which case the
twenty-four (24)-month period shall run from the date of each such occurrence),
Executive shall be entitled to receive, in addition to the amounts and rights
set forth in Section 6(a) hereof and in lieu of the amounts and rights set forth
in Section 6(b), the following:
 
(A)             A payment equal to the product of 2.99 multiplied by the sum of
(1) Executive’s Base Salary for the calendar year in which the Change in Control
occurs and (2) Executive’s average bonus earned for the three (3) previous
calendar years; provided that such payment shall be paid in three (3) equal,
annual installments, with the first installment to be made within thirty (30)
days of Executive’s Termination Date and the remaining two (2) installments made
on the first business day of January of each of the next two (2) calendar years;
provided, further, that under no circumstances shall two (2) installment
payments be made during a single tax year of Executive; and
 
(B)  (1) the Company shall maintain in full force and effect, for Executive’s
continued benefit and, if applicable, for the continued benefit of Executive’s
spouse and dependents, for three (3) years after the Termination Date, or such
longer period as may be provided by the terms of the appropriate plan, all
noncash employee benefit plans, programs, or arrangements (including, without
limitation, life insurance and health, dental, and vision insurance plans, but
excluding disability or accidental death and dismemberment insurance) in which
Executive was entitled to participate immediately prior to the Termination Date,
as in effect at the Termination Date, or, if more favorable to Executive and, if
applicable, Executive’s spouse and dependents, as in effect generally at any
time thereafter with respect to executive employees of the Company or any
successor; provided that Executive’s continued eligibility for and participation
in such plans, programs, and arrangements is possible after Termination Date
under the general terms and provisions of such plans, programs, and
arrangements; provided, however, that if Executive becomes eligible to
participate in a benefit plan, program, or arrangement of another employer which
confers substantially similar benefits upon Executive, Executive shall cease to
receive benefits under this subsection in respect of such plan, program, or
arrangement; provided, further, that for health benefits that extend beyond the
COBRA limitation period, the Company shall pay Executive an amount equal to the
benefits that Executive would have received under this Section 6(c)(i)(B)(1)
without regard to such limitation, and (2) Executive’s benefit under any
supplemental retirement agreement, supplemental retirement plan, or any
retirement plans maintained by the Company in which Executive is a participant
shall be fully vested upon the Termination Date. In the event that Executive’s
participation in any such plan, program, or arrangement is not possible after
the Termination Date under the general terms and provisions of such plans,
programs, and arrangements, the Company shall arrange to provide Executive with
benefits substantially similar to those which Executive is entitled to receive
under such plans, programs, and arrangements or alternatively, pay an amount
equal to the reasonable value of such substantially similar benefits. If
Executive elects or, if applicable, his spouse or dependents elect, COBRA
continuation coverage after the Termination Date, the Company will pay the
applicable COBRA premium for the maximum period during which such coverage is
available. Executive and, if applicable, Executive’s spouse and dependents may
elect, in lieu of COBRA continuation coverage, to have the acquiring entity
obtain an individual or group health insurance coverage and the acquiring entity
will pay premiums thereunder for the maximum period during which you and, if
applicable, your spouse and family could have elected to receive COBRA
continuation coverage.
 
- 8 -

--------------------------------------------------------------------------------

(ii)                In the event that the Term of Employment shall be terminated
for the reason set forth in Section 2(a)(iii) (termination on account of
Disability) hereof within twenty-four (24) months of a Change in Control (it
being recognized that more than one such event may occur, in which case the
twenty-four (24)-month period shall run from the date of each such occurrence),
Executive’s benefits shall thereafter be determined in accordance with the
Company’s long-term disability income insurance plan.  If the Company’s
long-term disability income insurance plan is modified or terminated following a
Change in Control, the Company shall substitute such a plan with benefits
applicable to Executive substantially similar to those provided by such plan
prior to its modification or termination.  During any period that Executive
fails to perform his duties hereunder as a result of incapacity due to physical
or mental illness, Executive shall continue to receive his Base Salary at the
rate then in effect until his employment is termi­nated by the Company for
Disability.
 
(iii)              A “Change in Control” of the Company shall mean the
occurrence of one of the following:
 
(A)              A change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A, as in
effect on the date hereof, pursuant to the Exchange Act; provided that, without
limitation, such a change in control shall be deemed to have occurred at such
time as any Person hereafter becomes the “Beneficial Owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of thirty percent (30%)
or more of the combined voting power of NBTB’s Voting Securities;
 
- 9 -

--------------------------------------------------------------------------------

(B)               During any period of two (2) consecutive years, individuals
who at the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by NBTB’s shareholders, of each new director was approved by a vote
of at least two-thirds (2/3) of the directors then still in office, who were
directors at the beginning of the period;
 
(C)               There shall be consummated (x) any consolidation or merger of
NBTB in which NBTB is not the continuing or surviving corporation or pursuant to
which Voting Securities would be converted into cash, securities, or other
property, other than a merger of NBTB in which the holders of Voting Securities
immediately prior to the merger have the same proportionate ownership of common
stock of the surviving corporation immediately after the merger, or (y) any
sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of NBTB,
provided that any such consolidation, merger, sale, lease, exchange, or other
transfer consummated at the insistence of an appropriate banking regulatory
agency shall not constitute a change in control of NBTB;
 
(D)               Approval by the shareholders of NBTB of any plan or proposal
for the liquidation or dissolution of NBTB; or
 
(E)                Any event which would be described in Subsections (A), (B),
(C), or (D) of this Section 6(c)(iii) if “NBT Bank” were substituted for “NBTB”
therein.
 
In no event, however, shall a Change in Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or
any subsidiary of either of them, (A) by NBTB, NBT Bank, or any subsidiary of
either of them or (B) by any employee benefit plan maintained by any of them.
 
(iv)             Within five (5) days following the consummation of a Change in
Control of the Company, the Company (or its successor) shall establish a trust
that conforms in all regards with the model trust published in Revenue Procedure
92-64 and deposit an amount sufficient to satisfy all liabilities of the Company
under Section 6(c) of this Agreement.  The trust shall be established with an
independent trustee, and the Company (or its successor) shall be responsible for
all set-up and ongoing fees associated with the trust until the satisfaction of
all obligations under the trust.
 
(d)           Release.  Payment and provision of the benefits described in
Sections 6(b) and 6(c) of this Agreement (the “Severance Payments”) are subject
to Executive’s execution and delivery to NBTB of a Separation Agreement and
Release, in substantially the form attached hereto as Exhibit A (the “Release”),
which shall be incorporated by reference into this Agreement and become a part
hereof, within sixty (60) days of Executive’s termination of employment, which
has (and not until it has) become irrevocable, releasing NBTB, NBT Bank, and any
of their affiliates, and their directors, officers, and employees, from any and
all claims or potential claims arising from or related to Executive’s employment
with NBTB, NBT Bank, or any of their affiliates or Executive’s termination of
employment.  If the Release is executed and delivered and no longer subject to
revocation as provided in the preceding sentence, payments or benefits shall
commence upon the first scheduled payment date immediately after the date the
Release is executed and no longer subject to revocation (the “Release Effective
Date”).  The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon Executive’s Termination Date, and any payments made thereafter shall
continue as provided herein.  The delayed benefits shall in any event expire at
the time such benefits would have expired had such benefits commenced
immediately following Executive’s Termination Date.
 
- 10 -

--------------------------------------------------------------------------------

The Company may provide, in its sole discretion, that Executive may continue to
participate in any benefits delayed pursuant to this Section 6(d) during the
period of such delay, provided that Executive shall bear the full cost of such
benefits during such delay period.  Upon the date such benefits would otherwise
commence pursuant to this Section 6(d), the Company may reimburse Executive the
Company’s share of the cost of such benefits, to the extent that such costs
would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Executive, in each case had such benefits commenced immediately upon Executive’s
Termination Date.  Any remaining benefits shall be reimbursed or provided by the
Company in accordance with the schedule and procedures specified herein.
 
(e)           No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor, except as expressly set forth in Section 6(c)(i)(B) of this
Agreement, shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned or benefits received by
Executive as the result of employment by another employer after the Termination
Date or otherwise.
 
(f)            Regulatory Limits.  Notwithstanding any other provision in this
Agreement, the Company may terminate or suspend this Agreement and the
employment of Executive hereunder, as if such termination were for Cause, to the
extent required by the applicable federal or state statue related to banking,
deposit insurance, or bank or savings institution holding companies, or by
regulations or orders issued by the Office of the Controller of the Currency,
the Federal Deposit Insurance Corporation, or any other state or federal banking
regulatory agency having jurisdiction over NBTB or NBT Bank, and no payment
shall be required to be made to or for the benefit of Executive under this
Agreement to the extent such payment is prohibited by applicable law,
regulation, or order issued by a banking agency or a court of competent
jurisdiction; provided, that it shall be the Company’s burden to prove that any
such action was so required.
 
7. Maximization of After-Tax Amounts. Notwithstanding anything contained herein
to the contrary, in the event any payments or benefits Executive becomes
entitled to pursuant to this Agreement or any other payments or benefits
received or to be received by Executive in connection with a Change in Control
or termination of employment (whether pursuant to the terms of any other
agreement, plan, or arrangement, or otherwise, with the Company, any Person
whose actions result in a Change in Control, or any affiliate of the Company or
such Person) (collectively the “Payments”) will be subject to the tax (the
“Excise Tax”) imposed by Code Section 4999, the payments or benefits due under
this Agreement shall be reduced so that the Payments will not result in the
imposition of such Excise Tax. The Payment reduction contemplated by the
preceding sentence shall be implemented by determining the “Parachute Payment
Ratio” (as defined below) for each “parachute payment” within the meaning of
Code Section 280G (“Section 280G”), and then reducing the “parachute payments”
in order beginning with the “parachute payment” with the highest Parachute
Payment Ratio. For “parachute payments” with the same Parachute Payment Ratio,
such “parachute payments” shall be reduced based on the time of payment of such
“parachute payments” with amounts having later payment dates being reduced
first. For “parachute payments” with the same Parachute Payment Ratio and the
same time of payment, such “parachute payments” shall be reduced on a pro rata
basis (but not below zero) prior to reducing “parachute payments” with a lower
Parachute Payment Ratio. For purposes hereof, the term “Parachute Payment Ratio”
shall mean a fraction, the numerator of which is the value of the applicable
“parachute payment” for purposes of Section 280G and the denominator of which is
the intrinsic value of such “parachute payment.” For purposes of determining
whether any of the Payments will be subject to the Excise Tax and the amount of
such Excise Tax, (i) the entire amount of the Payments shall be treated as
“parachute payments” within the meaning of Code Section 280G(b)(2) and as
subject to the Excise Tax, unless and to the extent, in the written opinion of
the Company’s independent accountants and as reasonably acceptable to Executive,
such payments (in whole or in part) are not subject to the Excise Tax; and (ii)
the value of any noncash benefits or any deferred payment or benefit
(constituting a part of the Payments) shall be determined by the Company’s
independent auditors in accordance with the principles of Code Sections
280G(d)(3) and (4). Notwithstanding the foregoing, if (i) the Payments exceed
three (3) times Executive’s “base amount” as defined within Section 280G and
(ii) Executive would receive at least $50,000 more on a net after-tax basis if
his Payments were not reduced pursuant to this Section 7 (after Executive’s
payment of the Excise Tax), then the Company will not reduce the Payments to
Executive, and Executive shall be responsible for the Excise Tax related
thereto. For purposes of determining the net after-tax benefit, Executive shall
be deemed to pay federal income taxes at the highest marginal rate of the
federal income taxation applicable to individuals (without taking into account
surtaxes or loss or reduction of deductions) for the calendar year in which the
Termination Date occurs and state and local income taxes at the highest marginal
rates of taxation in the state and locality of your residence on the Termination
Date.
 
- 11 -

--------------------------------------------------------------------------------

8.             Representations and Warranties.
 
(a)                 Executive represents and warrants to the Company that his
execution, delivery, and performance of this Agreement will not result in or
constitute a breach of or conflict with any term, covenant, condition, or
provision of any commitment, contract, or other agreement or instrument,
including, without limitation, any other employment agreement, to which
Executive is or has been a party.
 
(b)                Executive shall indemnify, defend, and hold harmless the
Company for, from, and against any and all losses, claims, suits, damages,
expenses, or liabilities, including court costs and counsel fees, which the
Company has incurred or to which the Company may become subject, insofar as such
losses, claims, suits, damages, expenses, liabilities, costs, or fees arise out
of or are based upon any failure of any representation or warranty of Executive
in Section 8(a) hereof to be true and correct when made.
 
- 12 -

--------------------------------------------------------------------------------

9.            Notices.  All notices, consents, waivers, or other communications
which are required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered personally or by messenger,
transmitted by telex or telegram, by express courier, or sent by registered or
certified mail, return receipt requested, postage prepaid.  All communications
shall be addressed to the appropriate address of each party as follows:
 
If to NBTB or NBT Bank:
 
NBT Bancorp Inc.
52 South Broad Street
Norwich, New York 13815
 
Attention:                   Chairman of the Board


With a required copy to:
 
Stuart G. Stein, Esq.
Hogan Lovells US L.L.P.
555 13th Street, N.W.
Washington, D.C. 20004-1109
Fax: (202) 637-5910


If to Executive, to Executive’s most recent address on file with the Company.
 
All such notices shall be deemed to have been given on the date delivered,
transmitted, or mailed in the manner provided above.
 
10.           Assignment; Successors.  Neither party may assign this Agreement
or any rights or obligations hereunder without the consent of the other party. 
This Agreement shall inure to the benefit of, and be binding upon, any corporate
or other successor or assignee of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase, or otherwise, all or
substantially all of the business or assets of the Company.  The Company shall
require any such successor, by an agreement in form and substance satisfactory
to Executive, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent as the Company would be required to perform
if no such succession had taken place.  This Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributes, devisees, and
legatees.  If Executive should die while any amount would still be payable to
Executive hereunder if Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee, or other designee, or if there is no
such designee, to Executive’s estate.
 
- 13 -

--------------------------------------------------------------------------------

11.           Governing Law.  This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of New York, without
giving effect to the principles of conflicts of law thereof.  The parties hereby
designate Chenango County, New York to be the proper jurisdiction and venue for
any suit or action arising out of this Agreement.  Each of the parties consents
to personal jurisdiction in such venue for such a proceeding and agrees that it
may be served with process in any action with respect to this Agreement or the
transactions contemplated thereby by certified or registered mail, return
receipt requested, or to its registered agent for service of process in the
State of New York.  Each of the parties irrevocably and unconditionally waives
and agrees, to the fullest extent permitted by law, not to plead any objection
that it may now or hereafter have to the laying of venue or the convenience of
the forum of any action or claim with respect to this Agreement or the
transactions contemplated thereby brought in the courts aforesaid.
 
12.           Entire Agreement; Amendment; Waiver.  This Agreement constitutes
the entire understanding between the Company and Executive relating to the
subject matter hereof.  Any previous discussions, agreements, commitments, or
understandings between the parties hereto or between Executive and NBTB, NBT
Bank, or any of their affiliates, whether oral or written, regarding the subject
matter hereof, including without limitation the terms and conditions of
employment, compensation, benefits, retirement, competition following
employment, and the like, are superseded by this Agreement.  Without limitation,
this Agreement expressly supersedes the Previous Employment Agreement and the
Change in Control Agreement.  Neither this Agreement nor any provisions hereof
can be modified, changed, discharged, or terminated except by an instrument in
writing signed by the party against whom any waiver, change, discharge, or
termination is sought.  No waiver, by either party hereto at any time, of any
breach by the other party hereto or of compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same, or at
any prior or subsequent, time.
 
13.           Illegality; Severability.
 
(a)                 Notwithstanding anything in this Agreement to the contrary,
this Agreement is not intended and shall not be construed to require any payment
to Executive which would violate any federal or state statute or regulation,
including without limitation the “golden parachute payment regulations” of the
Federal Deposit Insurance Corporation codified to Part 359 of title 12, Code of
Federal Regulations.
 
(b)                 If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable for any reason whatsoever:
 
(i)                 the validity, legality, and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable) shall not in any way be affected or impaired thereby;
and
 
(ii)                to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provisions held to be invalid, illegal, or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal, or unenforceable.
 
- 14 -

--------------------------------------------------------------------------------

14.           409A Compliance.
 
(a)                 The intent of the parties is that payments and benefits
under this Agreement comply with Code Section 409A and the regulations and
guidance promulgated thereunder and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. 
In no event whatsoever shall NBTB, NBT Bank, or any of their directors,
officers, employees, or agents be liable for any additional tax, interest, or
penalty that may be imposed on Executive by Code Section 409A or damages for
failing to comply with Code Section 409A.  Notwithstanding any other provision
of this Agreement to the contrary, in no event shall any payment under this
Agreement that constitutes “deferred compensation” for purposes of Code Section
409A be subject to offset, counterclaim, or recoupment by any other amount
payable to Executive unless otherwise permitted by Code Section 409A.  For
purposes of Code Section 409A, Executive’s right to receive any installment
payment pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.
 
(b)                Notwithstanding any other payment schedule provided herein to
the contrary, if Executive is deemed on the Termination Date a “specified
employee” within the meaning of that term under Code Section 409A, then each of
the following shall apply:
 
(i)                With regard to any payment that is considered deferred
compensation under Code Section 409A payable on account of a “separation from
service,” such payment shall be made on the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of Executive’s
“separation from service,” and (B) the date of Executive’s death (the “Delay
Period”), to the extent required under Code Section 409A.  Upon the expiration
of the Delay Period, all payments delayed pursuant to this Section 14 (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and
 
(ii)                To the extent that any benefits to be provided during the
Delay Period are considered deferred compensation under Code Section 409A
provided on account of a “separation from service,” and such benefits are not
otherwise exempt from Code Section 409A, Executive shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse Executive, to
the extent that such costs would otherwise have been paid by the Company or to
the extent that such benefits would otherwise have been provided by the Company
at no cost to Executive, the Company’s share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.
 
15. Arbitration. Subject to the right of each party to seek specific performance
(which right shall not be subject to arbitration), if a dispute arises out of or
is in any way related to this Agreement or the asserted breach thereof, such
dispute shall be referred to arbitration before the American Arbitration
Association the (“AAA”) pursuant to the AAA’s National Rules for the Resolution
of Employment Disputes (the “Arbitration Rules”). A dispute subject to the
provisions of this Section 15 will exist if either party notifies the other
party in writing that a dispute subject to arbitration exists and states, with
reasonable specificity, the issue subject to arbitration (the “Arbitration
Notice”). The parties agree that, after the issuance of the Arbitration Notice,
the parties will try in good faith between the date of the issuance of the
Arbitration Notice and the date the dispute is set for arbitration to resolve
the dispute by mediation in accordance with the Arbitration Rules. If the
dispute is not resolved by the date set for arbitration, then any controversy or
claim arising out of this Agreement or the asserted breach hereof shall be
resolved by binding arbitration and judgment upon any award rendered by
arbitrator(s) may be entered in a court having jurisdiction. In the event any
claim or dispute involves an amount in excess of $100,000, either party may
request that the matter be heard and resolved by a single arbitrator. The
arbitrator shall have the same power to compel the attendance of witnesses and
to order the production of documents or other materials and to enforce discovery
as could be exercised by a United States District Court judge sitting in
Chenango County, New York. In the event of any arbitration, each party shall
have a reasonable right to conduct discovery to the same extent permitted by the
Federal Rules of Civil Procedure, provided that discovery shall be concluded
within ninety (90) days after the date the matter is set for arbitration. The
arbitrator or arbitrators shall have the power to award reasonable attorneys’
fees to the prevailing party. Any provisions in this Agreement to the contrary
notwithstanding, this Section 15 shall be governed by the Federal Arbitration
Act, and the parties have entered into this Agreement pursuant to such act.
 
- 15 -

--------------------------------------------------------------------------------

16.           Costs of Litigation.  In the event litigation is commenced to
enforce any of the provisions hereof, or to obtain declaratory relief in
connection with any of the provisions hereof, the prevailing party shall be
entitled to recover reasonable attorneys’ fees.  In the event this Agreement is
asserted in any litigation as a defense to any liability, claim, demand, action,
cause of action, or right asserted in such litigation, the party prevailing on
the issue of that defense shall be entitled to recovery of reasonable attorneys’
fees.
 
17.           Company Right to Recover.  If the Company is required to prepare
an accounting restatement due to the material noncompliance of the Company as a
result of misconduct, with regard to any financial reporting requirement under
the securities laws, and Executive is subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002 and Executive knowingly engaged in
the misconduct, was grossly negligent in engaging in the misconduct, knowingly
failed to prevent the misconduct, or was grossly negligent in failing to prevent
the misconduct, Executive shall reimburse the Company the amount of any payment
earned or accrued during the twelve (12)-month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document that contained such
material noncompliance.
 
Notwithstanding anything in this Agreement, if the Company is required to
prepare an accounting restatement, Executive will forfeit any payments made
based on the achievement of pre-established performance goals that are later
determined, as a result of the accounting restatement, not to have been
achieved.
 
- 16 -

--------------------------------------------------------------------------------

To the extent that any payment is made to Executive pursuant to this Agreement
and information later becomes available that would have led to supervisory
disapproval of the payment, then the Company and its successors expressly
reserve the right to suspend or deny full allocation of all remaining payments
and/or compel repayment of any or all dispersed payments, should later
information warrant such action.  Subsequent information which would lead to the
exercise of these rights would include, without limitation, any information
indicating that Executive has committed, is substantially responsible for, or
has violated the respective acts or omissions, conditions, or offenses outlined
in 12 C.F.R. section 359.4(a)(4).
 
18.          Cooperation..  The parties agree that certain matters in which
Executive will be involved during the Term of Employment may necessitate
Executive’s cooperation in the future. Accordingly, following the termination of
Executive’s employment for any reason, to the extent reasonably requested by the
Board, Executive shall cooperate with the Company in connection with matters
arising out of Executive’s service to the Company; provided, that the Company
shall make reasonable efforts to minimize disruption of Executive’s other
activities. The Company shall reimburse Executive for reasonable expenses
incurred in connection with such cooperation and, to the extent that Executive
is required to spend substantial time on such matters, the Company shall
compensate the Executive at an hourly rate based on Executive’s Base Salary on
the Termination Date or at another mutually agreed upon rate.
 
19.           Affiliation.  A company will be deemed to be an “affiliate” of,
or  “affiliated” with NBTB or NBT Bank according to the definition of
“Affiliate” set forth in Rule 12b-2 of the General Rules and Regulations under
the Exchange Act.
 
 20.          Headings.    The section and subsection headings herein have been
inserted for convenience of reference only and shall in no way modify or
restrict any of the terms or provisions hereof.


[Signature Page Follows]
 
- 17 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed as of the day and year first above written.
 

 
NBT BANCORP INC.
       
By:
/s/ Daryl R. Forsythe
       
Name: Daryl R. Forsythe
 
Title: Chairman and Director
       
EXECUTIVE
       
/s/ Martin A. Dietrich
 
Martin A. Dietrich



Signature Page to Employment Agreement




--------------------------------------------------------------------------------

Exhibit A
 
SEPARATION AGREEMENT AND RELEASE


I.                    In consideration of receipt and acceptance of the
separation payments described in the Employment Agreement and listed on Appendix
A between NBT BANCORP INC. (“NBTB”) and Martin A. Dietrich (“Executive”), dated
March 10, 2015 (the “Employment Agreement”), into which this Separation
Agreement and Release (“Separation Agreement”) is incorporated by reference,
Executive, on behalf of himself and his agents, heirs, executors,
administrators, successors, and assigns, unconditionally and generally releases
NBTB and NBT Bank, National Association (“NBT Bank”), their respective current
and former owners, officers, directors, parents, affiliates, subsidiaries,
related entities, agents and employees, and the heirs, executors,
administrators, successors and assigns of all of the foregoing (collectively,
“Releasee”), from or in connection with, and Executive hereby waives and/or
settles, with prejudice, any and all complaints, causes of action, suits,
controversies, or any liability, claims, demands, or damages, known or unknown
and of any nature whatsoever and which Executive ever had, now has or shall or
may have as of the date of this Separation Agreement, including without
limitation, those arising directly or indirectly pursuant to or out of any
aspect of Executive’s employment or termination from employment with NBTB, NBT
Bank or any other Releasee.


II.                   Specifically, without limitation of the foregoing, and
except as to the enforcement of this Separation Agreement and any rights which
cannot be waived as a matter of law, the release and waiver of claims under this
Separation Agreement shall include and apply to any rights and/or claims (i)
arising under any contract or employment arrangement, express or implied,
written or oral; (ii) for wrongful dismissal or termination of employment; (iii)
arising under any applicable federal, state, local or other statutes, laws,
ordinances, regulations or the like, or case law, that relate to employment or
employment practices and/or specifically, that prohibit discrimination based
upon age, race, religion, sex, national origin, disability, genetic information
or any other unlawful bases, including without limitation, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Civil Rights Act of 1866, the Equal Pay Act of 1963, the Family Medical Leave
Act of 1993, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, Executive Order 11246, the Worker Adjustment and
Retraining Notification Act, the New York State Human Rights Law, the New York
City Human Rights Law, the New York Labor Law, all as amended, and any other
statutes, orders, laws, ordinances, regulations applicable to Employee’s
employment, of any state or city in which any Releasee is subject to
jurisdiction, and/or any political subdivision thereof; (iv) based upon any
other federal, state or local statutes, orders, laws, ordinances, regulations,
case law, public policy, or common law or the like; (v) concerning recruitment,
hiring, discharge, promotions, transfers, employment status, right to
reemployment, wages, bonus or incentive pay, severance pay, stock or stock
options, employment benefits (including, without limitation, sick or other
leave, medical, disability, life, or any other insurance, 401(k), pension, other
retirement plans or benefits, or any other fringe benefits), workers’
compensation, intentional or negligent misrepresentation and/or infliction of
emotional distress, interference with contract, fraud, libel, slander,
defamation, invasion of privacy or loss of consortium, together with any and all
tort, contract, or other claims which have been or might have been asserted by
Executive or on his behalf in any suit, charge of discrimination, or claim
against the Releasee; and (vi) for damages, including without limitation,
punitive or compensatory damages, or for attorneys’ fees, expenses, costs,
wages, injunctive or equitable relief.



--------------------------------------------------------------------------------

III.                 Executive expressly understands and acknowledges that it is
possible that unknown losses or claims exist or that present losses may have
been underestimated in amount or severity, and Executive explicitly took that
into account in determining the amount of consideration to be paid for the
giving of the release in this Separation Agreement, and a portion of said
consideration and the mutual covenants were given in exchange for a full
satisfaction and discharge of such claims.


IV.              Executive and NBT Bank acknowledge that the above release and
waiver of claims shall not apply to the obligation of NBT Bank to make payments
(if any) of any vested benefit under NBT Bank’s tax-qualified employee benefit
plans nor to Executive’s right to continue healthcare insurance under the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985.


V.                   Executive represents and warrants that he has not filed or
commenced any complaints, claims, actions or proceeding of any kind against any
Releasee with any federal, state or local court or any administrative or
regulatory body.  Executive agrees not to commence or participate as a party in
any proceeding in any court or forum against any Releasee which is based upon
any act, omission or occurrence up to and including the date of the execution of
this Separation Agreement.  Executive further agrees not to encourage or
participate in any action or proceeding brought by any person (except a
government agency) against any Releasee.  Notwithstanding the foregoing, this
Separation Agreement does not affect Executive’s right to file a charge or
complaint with any state, local or federal agency or to participate or cooperate
in such a matter.  However, Executive acknowledges that he is not entitled to
monetary damages resulting from any such actions.


VI.                 This Separation Agreement is not and shall not be construed
as an admission by any Releasee or Executive of any wrongdoing or illegal acts
or omissions and each party expressly denies that they engaged in any wrongdoing
or illegal or acts or omissions.  Executive shall not, except as may be required
by law, make any oral or written negative, disparaging or adverse statements,
suggestions or representations of or concerning NBT Bank or any Releasee.


VII.               Executive agrees to cooperate reasonably with and to be
readily available to NBT Bank to assist in any matter, including government
agency investigations, court litigation or potential litigation, about which
Executive may have knowledge.  If Executive receives a subpoena or other legal
process relating in any way to same, Executive immediately will provide NBT Bank
notice of the contact or the service of such subpoena or other legal process,
and shall cooperate with NBT Bank in responding.


VIII.            Except as prohibited by law, each Releasee shall be excused
from any obligation to make payment of the separation payments in the Employment
Agreement in the event that  paragraphs I through IV of this Separation
Agreement are determined to be void or unenforceable, in whole or in part; or
Executive is found to have made a material misstatement in any term, condition,
representation or acknowledgement in this Separation Agreement, in either of
which event Executive shall also be liable for any damages and costs suffered or
incurred by any Releasee by reason of such misstatement or breach.



--------------------------------------------------------------------------------

IX.                This Separation Agreement shall be incorporated by reference
into the Employment Agreement and shall be made a part thereof.


X.                  Executive agrees and acknowledges that:


(a) With respect to the General Release in Section II hereof, Executive agrees
and understands that he is specifically releasing all claims under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq.  Executive
acknowledges that he has read and understands this Agreement and executes it
voluntarily and without coercion;


(b)  Executive has been advised by NBT Bank to consult with an attorney before
executing this Separation Agreement and has been given twenty-one (21) days to
review this Separation Agreement and to consider whether to sign this Separation
Agreement.  Executive may elect to sign this Separation Agreement prior to the
expiration of the twenty-one (21) day consideration period specified herein, and
Executive agrees that if he elects to do so, such election is knowing and
voluntary and comes after full opportunity to consult with an attorney;


(c)   Executive has the right to revoke this Separation Agreement within the
seven (7) day period following the date Executive signs this Separation
Agreement (the “Revocation Period”) and any revocation shall be made by
providing a signed notice in writing, delivered personally or by fax to the
Human Resources Director at NBT Bancorp, 52 South Broad Street, Norwich, New
York, 13815 no later than 5:00 p.m. on the seventh calendar day following his
execution of this Separation Agreement;
 
(d)  This Separation Agreement will not be effective or enforceable, and the
separation payments under the Employment Agreement are not required and shall
not be delivered or paid, until Executive has delivered a signed, notarized
original of this Separation Agreement to the Human Resources Director at NBT
Bancorp, 52 South Broad Street, Norwich, New York, 13815 and the Revocation
Period has expired without revocation of this Separation Agreement.  It is not
necessary that any Releasee sign this Separation Agreement following Executive’s
full and complete execution of it for it to become fully effective and
enforceable;


(e) Executive relied solely on his own judgment and/or that of this attorney
regarding the consideration for and the terms of this Separation Agreement and
is signing this Separation Agreement knowingly and voluntarily of his own free
will;


(f) Executive is not entitled to the separation payments under the Employment
Agreement unless he agrees to and honors the terms of the terms of this
Separation Agreement; and



--------------------------------------------------------------------------------

(g) Executive has read and understands this Separation Agreement and further
understands that, subject to the limitations contained herein, it includes a
general release of any and all known and unknown, foreseen or unforeseen claims
presently asserted or otherwise arising through the date of his singing of this
Separation Agreement that he may have against any Releasee.


XI.                 Executive understands all of the terms of this Separation
Agreement, and agrees that such terms are fair, reasonable and are not the
result of any fraud, duress, coercion, pressure or undue influence exercised by
or on behalf of any Releasee; and Executive has agreed to and entered into this
Separation Agreement and all of its terms, knowingly, freely and voluntarily.


XII.               There are no other agreements of any nature between any
Releasee and Executive with respect to the matters discussed in this Separation
Agreement with respect to the matters discussed in this Separation Agreement,
except as expressly stated herein, and in signing this Separation Agreement,
Executive is not relying on any agreements or representation, except those
expressly contained in this Separation Agreement.


XIII.            This Separation Agreement shall be governed by the laws of New
York, excluding the choice of law rules thereof.


XIV.            This Separation Agreement may be executed in counterparts, each
of which shall be deemed an original, and, when executed by all parties to this
Separation Agreement, shall constitute one and the same instrument.  Facsimile
or PDF transmissions of this Separation Agreement signed by any party hereto
shall be deemed an original counterpart and binding.


[Remainder of page intentionally left blank; signature page to follow]
 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement.
 
                                            
 
Date
                                        
[                        ]
     



STATE OF NEW YORK           )
                                              :  ss.:
COUNTY OF                                            )
 
On the ____ day of _________, 20__, personally came _________________ and being
duly sworn, acknowledged that he is the person described in and who executed the
foregoing Separation Agreement and acknowledged that he executed same.



 
                                 
 
Notary Public



NBT BANCORP, INC.


By:
                          
 
Date:
                     
         
Title:
                                       
     

 

--------------------------------------------------------------------------------

Appendix A


[Separation Payments]





--------------------------------------------------------------------------------